 In the MatterofTIDEWATER IRON & STEEL COMPANY,INC.andAMERICAN FEDERATION OF LABOR, PASSAIC COUNTY, NEW JERSEYDISTRICTCase No. 0-511.-Decided November 2, 1938Soap Iron and Metal Industry-Interference,Restraint,and Coercion:warn-ing employees not to attend union meeting ; requiring overtime work in orderto interfere with attendance at union meeting ; offering of wage increase toinduce employees to renounceunion-D iscriminat ton:discharge's ; refusal toreinstate;charges of,not sustained as to threepersons-Rem statementOrdered-Back Pay:awarded.Mr. William Maslow,for the Board.Mr. George I. Marcus,ofHackensack, N. J., for the respondent.Mr. Seymour Simon,of counsel to'the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration of Labor, Passaic County, New Jersey District,, the NationalLabor Relations Board, herein called the Board, by Elinore M. Her-rick,Regional Director for the Second Region (New York City),issued its complaint dated January 10, 1938, against Tidewater Iron &Steel Company, Inc., Passaic, New Jersey, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The complaint as amended at the hearing pursuant to notice pre-viously served upon the respondent, alleged in substance that therespondent had intimidated and coerced its employees to discourag:atheir union activity; that it had discharged eight named employees z'The record shows that the labor organization involved is Hod Carriers'Building andCommon Laborers' Union of Ameiica, Local No 472, herein called the UnionMichael Watson, Henry illuriay, William Smith, Ernest Mobley, Thomas Wright, BaxterWalker, Governor Simpkins, and Will Jackson9 N. L. R. B., No. 56.624 DECISIONS AND ORDERS625because-of their union activities and membership; that it had refusedreinstatement to five of these employees; and that although it hadagainst them in the division of available work because of their unionactivities.Copies of the complaint, notice of hearing thereon, no-tice of postponement of hearing, and notice of continuance of hear-ing were duly served upon the respondent and the Union.On Jan-uary 19, 1938, the respondent filed its answer, and at the hearing, itsamended answer, in which it denied the allegations with respect tothe unfair labor practices, and averred that the employees named inthe complaint were laid off because of lack of work.The respondentalso denied discrimination against the three employees who had beenreinstated.Pursuant to notice, a hearing was held at Passaic, New Jersey,commencing on January 27, 1938, before George Bokat, the TrialExaminer duly designated by the Board. The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard; to examine and cross-examineafforded all parties.At the conclusion of the respondent's case, the-attorney for theBoard moved to strike from the amended complaint paragraph 3 (c)which alleged discrimination against three named employees in thedistribution of available work, on the ground that, as to these in-dividuals, the Board failed to prove a prima facie case.He alsomoved to conform the pleadings to the proof.The Trial Examinergranted both motions.'His rulings are hereby affirmed.The Boardhas reviewed the rulings of the Trial Examiner on other motionsprejudicial errors were committed.The rulings are hereby affirmed.On March 31, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent had engaged in certain of the unfair labor practicescharged in the complaint and that ,it had discriminatorily dischargedMichaelWatson, Henry Murray, and William Smith.He furtherfound that Ernest Mobley and Thomas Wright had- been laid offbecause 'of lack of'work.He recommended that the respondent offerreinstatement with back pay to Henry Murray, Michael Watson, andWilliam Smith.Thereafter the respondent filed its exceptions to the IntermediateReport.Upon notice duly served on the respondent and the Union,a hearing for the purpose of presenting oral argument on the excep-tions - was held before the Board at Washington; D. C., on SeptemberSBaxter walker.EGovernor Simplon,;,and Will Jackson 626NATIONAL LABOR RELATIONS BOARD29, 1938.The respondent was represented by counsel and participatedin the oral argument.The Board has considered the respondent'sexceptions to the Intermediate Report and finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a New Jersey corporation with its office and placeof business in Passaic, New Jersey, is engaged :in the purchase andsale of scrap iron and metal.For the 6-month period ending on De-cember 31, 1937, approximately 5 per cent of the respondent's pur-chases, amounting to 1,143,275 pounds, were made outside of NewJersey.Sixty to sixty-five per cent of,the respondent's sales are madei o the Schiacone-Bonomo Corporation, herein called Bonomo, of Jer-sey City, New Jersey.The scrap iron and metal sold to Bonofno isloaded at the respondent's dock in Passaic, New Jersey, upon bargesfurnished by the purchaser, and shipped to'the Bonomo dock in Jer-sey City, New Jersey.These sales are made f. o. b. the respondent'sdock.Ninety-five per cent of the scrap sold by the respondent toBonomo is shipped to foreign countries.The remaining 35 to 40per cent of the respondent's sales are made within New Jersey.The respondent normally employs from 17 to 22 men.II. THE ORGANIZATION INVOLVEDInternationalHod Carriers' Building and Common Laborers'Union of America, Local No. 472, is a labor organization affiliatedwith the American Federation of Labor, admitting to its membershipemployees of scrap-iron and metal yards in New Jersey, including theemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Inter_ f erence, ,restraint, and_ coercionDuring the week of October 4, 1937, union handbills announcinga "monster meeting" of all workers in scrap-iron yards in New Jerseyon Monday night; October 11,-1937, were distributed in the respond-ent's yard.On the day of the union meeting, Alex Shapiro, therespondent's president, askedWilliam Smith, the yard- foreman, andJames Cook, one of the oldest employees in point of service, to warnthe employees not toq attendthe meeting that night. -Shapiro,,deniedmaking this request, and Cook denied receiving it -or,- so instructingthe men.However, we find, as several of the employees, including.Smith, testified, that the men, were told by Smith and Cook not to ,DECISIONS AND ORDERS627attend the meeting.Since no reason was shown for Smith and Cookto notify the men on their own initiative,itmay reasonably be in-ferred that they acted pursuant to the respondent's instructions andwe so find.On the night of the union meeting the respondent's employees wereordered to work an hour or an hour and a half overtime.The re-spondent contends that the employees were kept overtime because ofthe requirements of its business.The evidence shows that the re-spondent is charged with demurrage on barges furnished by Bonomo,if the barges are not loaded within a specified period.There is noevidence,however, that overtime work on October 11 was necessary or,indeed, that any overtime work was necessary in order for the bargewhich was then being loaded to sail on October 14, the date afterwhich the demurrage charges commenced.Furthermore,it is diffi-cult to reconcile the respondent'sposition that the men were keptovertime because of the press of work with its contention that fourof the men who had been discharged shortly prior to the night ofOctober 11-two of them that morning had been dischargedbecauseof lack of work.We find that the respondent required his employeesto work overtime on October 11 in order to interfere with and dis-,courage their attendance at the union meeting.Despite the respondent's efforts to discourage and interfere withtheir attendance, 13 employees were present at the union meeting,and 12 signed cards authorizing the Union to bargain collectivelyfor them.On October 12, the day after the meeting, Alex Shapiro ascertainedby inquiries among the men which of them had attended. - On thesame day he told Melvin Fairclough that if the employees joined theUnion either he or his brother, Ebby Fairclough, both crane opera-tors, would be discharged as the respondent could not afford to payunion wages to both men.On Saturday,October 16,1937, Alex Shapiro asked Smith to calln meeting of the employees the next day and offer them "a proposi-tion" if they would renounce their union membership.On the morn-ing of Sunday, October 17, Cook appeared at Smith's home and toldSmith that Shapiro had directed him to aid Smith in calling themen together, and that he had a definite offer to relay to the men.Cook notified the employees,and that afternoon a meeting, attendedby several of them, was held in his home.At this meeting, Cookannounced that Alex Shapiro had told him to offer the men in-creases in wages to 45 cents and 50 cents an hour if they would giveup their union affiliation and sign a contract.The employees ap-parently rejected the offer since no further action was taken at thatmeeting.-134008-39-vol rx--41giiiiBQ 628NATIONAL LABOR RELATIONS BOARDAbout noon on Monday, October 18, 1937, Alex Shapiro called theemployees together in the yard and restated Cook's offer of the pre-vious day.Some of the men pointed out that to accept this offerwould create difficulty with the Union, as several of the employeeshad already signed union authorization cards.At the end of themeeting, Alex Shapiro is reported to have said, "Let it go like itis till we can see further."Both Cook and Alex Shapiro denied the statements attributed tothem.Cook testified that he felt the situation in the yard wasintolerable because some of the employees belonged to the Union andsome were unaffiliated.He accordingly called the meeting, not atthe request of Alex Shapiro, but on his own initiative, in order toinduce the employees to act as a single group in joining the Unionor opposing its organization.He nevertheless admitted suggestingthat the men might ask the respondent for an increase in wages ifthey withdrew from the Union.Alex Shapiro testified that Cookhad no authority from the respondent to call the meeting or to makeany offers, and that at the October 18 meeting he merely announcedthat whether the men joined the Union was immaterial to him, hisonly interest being to avoid a strike.According to Shapiro, he fur-ther told them that if a pending unionization of all the scrap-ironyards in New Jersey was successful, they would automatically re-ceive a raise.However, the evidence clearly shows that Cook was one of themen appointed by Alex Shapiro to instruct the employees not to at-tend the union meeting.Several of the employees testified that Cookasserted he carried an offer from Alex Shapiro.Further, several ofthe employees testified that the offers made by Cook at the October 17meeting and by Alex Shapiro at the October 18 meeting were prac-tically identical.Because of these circumstances we find that at themeeting of October 17, Cook, acting for the respondent, made an offerof a wage increase to induce the employees to renounce the Union.In finding that Shapiro made the same offer at the yard meeting onOctober 18, we are impressed by the testimony of Carol Buggs.Although Buggs attended the union meeting and signed a card, hewas not laid off and left the respondent's employ in December 1937upon friendly terms, to take a better job.We find that the respondent by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. The dischargesMichaelWatsonwas employed by the respondent in September1936, and was promoted to the job of barge trimmer in March 1937.During the week of October 4, 1937, he distributed the handbills DECISIONS AND ORDERS629announcing the union meeting on October 11.During this week AlexShapiro jokingly referred to Watson as "the walking delegate," andit is clear that he was aware of Watson's union activities.On October9, 1937,Watson was laid off.On October 11, he attended the unionmeeting and signed a membership application card.The barge trimmer is charged with the duty of keeping materialof inferior quality from being loaded upon the barges. The respond-ent contended that Watson was laid off because Bonomo had com-plained that objectionable scrap had been loaded and had insistedthat the respondent's barge trimmer be punished by being laid offfor a few days.On cross-examination, however, Meyer Shapiro ad-mitted that Watson was not discharged- because' of the Bonomo com-plaint,-but simply because the respondent "wanted to'lay him off fora few days."Meyer Shapiro, the respondent's treasurer and the official who laidWatson off, told Watson at that time that he would send for him in afew days.Watson, however, was never called back to work. In-stead, the respondent instructed Fred Herrin, a truck helper, in theperformance ofWatson's duties and appointed Herrin to replaceWatson as the barge trimmer. The respondent maintained at thehearing that if it had recalled Watson, it would have been compelledto discharge Herrin as there was no other work in the yard to whichthe latter might be transferred.We do not believe that concern over Herrin's status was the reasonfor the respondent's failure to recallWatson.Herrin himself ad-mitted he was not as good a barge trimmer as Watson. Alex Sha-piro admitted that Watson was a good barge trimmer and that Herrinwas inexperienced when givenWatson's position.Furthermore,Meyer Shapiro, on direct examination, testified that in determiningwhich of two men to lay off, it was the respondent's policy to retainthe employee who was the most competent.We find that although the respondent may have had cause to layWatson off for a few days, its failure to reinstate him was becauseof his union activities.By failing to reinstate Michael Watson, therespondent has discriminated with respect to his hire and tenure ofemployment, thereby discouraging membership in the Union and in-terfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.To understand the reasons given by the respondent for the remain-ing discharges, the nature of the respondent's business must be exam-ined.Commencing in September 1937,, the respondent bought moreprepared, and less unprepared, scrap.This required fewer sheareroperators and helpers to cut the steel.Also, the respondent reducedits purchases from peddlers who furnished for, the most part unpre- 630NATIONAL LABOR RELATIONS BOARDpared steel, and increased its purchases from dealers who furnishedprepared steel mostly delivered in their own trucks, thus necessitat-ing the employment by the respondent of fewer truck drivers andhelpers.Henry Murraywas hired by the respondent in April 1936, as atruck helper, and later became a truck driver.On Monday, October11, he found that the truck he usually drove had a flat tire. There-upon, Alex Shapiro told him to take the day off. That evening Mur-ray attended the union meeting, and signed a union authorizationcard.On Wednesday, October 13, Murray applied for work and wastold there was none.He returned on Thursday, October 14, whenAlex Shapiro told him, "If it was not for the union, you would beworking today."Baxter Walker, who at the time of the hearing hadbeen reinstated, was present during this conversation and corrobo-rated Murray's testimony as to Shapiro's statement.The respondent assigned two reasons for Murray's discharge.First, it contended that he was discharged because he had been in-volved with Luther Buggs in the stealing of some metal in September1937.Luther Buggs was discharged immediately after the theft wasreported.Alex Shapiro's explanation that Murray was not dis-charged until more than a month after the theft was discovered be-cause the respondent had a "couple of jobs" for Murray to finish isnot impressive, especially in view of his admission upon cross-exam-ination that he still considers Murray a satisfactory employee :Q.Murray was a good man?A. Yes.Q. You are willing to reinstate him now, aren't you?A. I would sooner have him than anybody else.The record clearly shows, and we find, that Murray's discharge wasnot because of his alleged theft of metals.The respondent claimed as the second reason for Murray's dis-charge that there was no work for him to do. The evidence showsthat after Murray's discharge the truck which he usually operatedwas used only in emergencies, and that the truck was not licensed in1938.The respondent offered these facts, as well as the general de-cline of available work resulting from the change in September 1937in the character of its operations, to show that Murray was dis-charged because of lack of work for him to perform.Meyer Shapiro testified that in determining which drivers to layoff, the respondent considered the territories covered by the driverssince all of them might not be familiar with the particular places towhich they might be sent.However, the respondent did not contendthat Murray was laid off because he might have difficulty in locatingplaces to which he might be sent. DECISIONS AND ORDERS631Another factor considered, Meyer Shapiro testified, was the type oftrucks the respondent intended to continue in use, because, he claimed,all the men could not efficiently drive all the trucks.There was noshowing that the respondent's trucks do not all operate alike.Norwas it claimed that Murray could not drive all the trucks efficiently.In the absence of such proof, it is a reasonable assumption that Mur-ray, an experienced truck driver, could operate any of the respond-ent's trucks.The respondent's time record establishes that from March 29, 1937,until the date of his discharge, Murray worked approximately 190hours more than Ben Thorpe, another truck driver.Cook's testi-mony that Thorpe was not a steady driver is the only probable ex-planation of why Thorpe worked fewer hours than Murray.Yet thetime record shows that after Murray's discharge, Thorpe worked 46hours during the week of October 16, 391/2 hours during the week ofOctober 30, 331/2 hours during the week of November 6, 34 hoursduring the week of November 13, 151/2 hours during the week ofNovember 20, 13 hours during the week of November 27, 43 hoursduring the week of December 11, 45 hours during the week of Decem-ber 25, and 27 hours during the week of January 1.We cannot recon-cile the respondent's claim that it laid off Murray, a steady employee,because of lack of work, and the fact that it continued to employ BenThorpe, who in previous months had not been employed as steadilyas Murray, and who, as the evidence shows, had not even worked dur-ing the 9 days previous to Murray's discharge.As we noted above, on October 12 Alex Shapiro ascertained whichof the employees had attended the union meeting.Murray's testi-mony concerning Shapiro's statement on October 14 that Murray wasnot working because of his union membership was credibly corrobo-rated by Walker.Moreover, it is significant that Murray was theonly truck driver for the respondent who attended the union meetingof October 11.Although Murray may have been laid off on October 11 becauseof lack of work, we find that the respondent refused to reinstatehim on October 14, when he applied for work because of his unionactivities.We find that the respondent, in refusing to reinstateHenry Murray, discriminated in regard to his hire and tenure of em-ployment, thereby discouraging membership in the Union, and by saidrefusal the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.William Smithwas employed in 1933 or 1934 as a general laborer.About a year later he was made yard foreman and given an increasein salary.He attended the meeting on October 11 and signed an 632NATIONALLABOR RELATIONS BOARDapplication card.Smith testified that on the morning of October18, 1937, immediately after Governor Simpkins had been laid off,Alex Shapiro called him and said "you attended that meeting toodidn't, you."When Smith answered that he had, Shapiro said"you go home too."' As Smith started away, Shapiro told him toleave the keys.Smith's applications on several occasions for rein-statement have been refused.The respondent offered numerous reasons for Smith's discharge.Alex Shapiro testified that Smith often came to work intoxicated onMonday mornings and had to be sent home for the rest of the day,and sometimes the following day, to recuperate.The respondent'stime record indicates, however, that from the middle of Februaryuntil his discharge, Smith worked a full day on every Monday, ex-cept legal holidays, and every Tuesday, except September 7, 1937, onwhich day three-quarters of the men did not work. Since the evi-dence establishes that one of the reasons assigned by Alex Shapirofor Smith's discharge is false, we feel the truth of the other reasonsoffered by Alex Shapiro is open to doubt.Another reason given by Alex Shapiro for Smith's discharge wasthat with the decline in the metal trade, it became unnecessary toutilize one employee to check the loads that peddlers delivered orto supervise the work of the men in the yard. By dividing the workbetween Shapiro and Maxie Bickoff, foreman of the metal yard, therespondent was able to eliminate Smith's job.The respondent fur-ther claimed that it could find no other work for Smith as the driversobjected to taking him on the trucks for personal reasons, that hewas too old to work around the yard, and that he was not capable oftrimming the barges.The evidence shows that the drivers objected to having Smith asa helper.However, the respondent offered no evidence to supportits claim that Smith was too old to perform work in the yard. Aswe have noted above, he was employed as general laborer 3 or 4years before his discharge. In 1934 or 1935 he was promoted tothe position of foreman.Evidently at that time he was not tooold to do general work in the yard satisfactorily, especially in viewof the fact that the respondent promoted him instead of GeneralManuel, Ebby Fairclough, or James Cook, each of whom had workedfor the respondent longer than Smith.Since in 1934 and 1935Smith's work in the yard warranted his being made foreman, wedoubt that in 1937 he was so old that he was incapable of doing thesame work satisfactorily.The respondent's decision that Smithcould not trim barges was based on an unsatisfactory barge-trimmingjob that Smith had done a few weeks previous to his discharge when,in an emergency, he had assisted Watson. - The evidence shows that DECISIONSAND ORDERS633Smith had volunteered to trim the barge and that the work hadbeen done hurriedly.Furthermore, Watson testified that Smith wasa better barge trimmer than Herrin, the man who replaced Watson.The ' fact that Herrin had less experience than Smithas a bargetrimmer lends support to Watson's testimony. If the respondenthad sincerely attempted to find a new job for Smith it could haveassigned him to the barge after Watson was laid off.Other reasons given for Smith's discharge were that Smith de-manded bribes to pass metal into the yard and that he could notget along with the men. The respondent, however, knew about theseshortcomings during the latter part of September or earlier.MeyerShapiro testified that during the latter part of September he andhis father decided to lay Smith off because of all thereasons givenabove,=but Smith was not laid off until October 18 because the re-spondent was busy during that period.Yet, during that period,the respondent was laying off some men, it claimed, because of lack,ofwork 4Meyer Shapiro explained that Smith was retained whileothers were laid off because in addition to his regular duties he wasdoing some "particular work."The only description we find inthe record of the "particular work" Smith wasdoing was his as-signment to clean up the yard.Certainly any of themen laid offbefore Smith could, have done that "particular work"aswell asSmith.That in view of these circumstances Smith was not dis-charged until October 18, and that the drunkenness charge given bythe,respondent as the reason for Smith's discharge was obviously un-true indicate, we think, that the reason for his discharge was notlack of work.Furthermore, since Alex Shapiro offeredto reinstateSmith when there was work available, it is apparent that Smith'sshortcomings in accepting bribes, his difficulty with his fellow em-ployees, and his inability to do the work in the yard were not com-pelling reasons for his discharge.We find that by discharging William Smith the respondent hasdiscriminatedwith respect to his hire and tenure of employment,thereby discouragingmembership ili the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Ernest MobleyandThomas Wrightwere hired in April and Sep-tember 1937, respectively.Both were shearer helpers; both attended4Baxter Walker was laid off on October 9; Henry Murray, on October 11; and ThomasWright and Ernest Mobley, on October 12The respondent claimed that these four em-ployees were laid off because of lack of workIn addition, the respondent's time recordindicates that Ben Thorpe worked only 1S hours from October 9 to October18 , FredHerrin did not work on October 14, 15, or 16; Charlie Dobson, Ernest Leverett and JohnWright did not work on October 14; Louis"K" did not work October 15.The record doesnot show why these men did not work on the above-named dates. 634NATIONAL LABOR RELATIONS BOARDthe union meeting on October 11; both were laid off on October 12.Wright was called back to work on December 28, 1937, and Mobleyon December 29, 1937. Smith testified that on October 12 Shapiro,asked him if Mobley and Wright had attended the union meeting.When told they had, Shapiro said "lay them off for today." Subse-quently, Smith found out the men had been discharged and whenhe asked Shapiro about them the latter said, "Did I not tell you thatif they went to that meeting they would be fired?"The respondent's contention is that these men were laid off be-cause of lack of work and that they were laid off before other menbecause they had no seniority.This contention would have greatweight were it not for the circumstances under which these em-ployees were laid off.John F. Kelly, who filed the charges in thismatter in the name of the American Federation of Labor, testifiedthat in November or December 1937, when he interviewed AlexShapiro about the discharges, Shapiro said that the men had beendischarged for stealing.Shapiro, at that time, said nothing aboutlaying the men off because of the lack of work. Carol Buggs testi-fied that shortly after the discharges, Alex Shapiro told him that hehad discharged some of the men because he did not know whetherthey would work if the respondent "did not accept the Union." Inreaching the conclusion that Mobley and Wright were not laid offfor business reasons, we are impressed with the fact that all themen who- were discharged had attended the union meeting, thatMobley and Wright were laid off on the very next day, and thatat the time they were laid off the respondent knew that they hadattended the union meeting.By discharging Ernest Mobley and Thomas Wright, the respondenthas discriminated with respect to their hire and tenure of employ-ment, thereby discouraging membership in the Union and inter-fering with, restraining, and coercing its employees in the: exerciseof the rights guaranteed in Section 7 of the Act.Baxter Walker,a shearer helper, hired in March 1937, was laid offon October 9, 1937, and reinstated on November 1, 1937.He attendedthe union meeting on October 11, and signed an authorization card.The respondent contended that Walker was laid off because oflack of work, and that he was chosen for the lay-off because he hadno seniority and was unmarried.Although Walker's case is not freefrom doubt, we do not think the evidence establishes that he was laidoff because of his union activity or membership.Governor Simpkins,a shear operator, was laid off on the morningof October 18, 1937, and rehired on October 21, 1937.Will Jackson,also a shear operator, was laid off on October 19, 1937, and reinstatedon October 21, 1937.Both of them attended the union meeting and DECISIONS AND ORDERS635signed cards.There is nothing in the record to indicate that thesemen were laid off because of their union activity or association.We find that the evidence does not sustain the allegations in theamended complaint that Walker, Simpkins, and Jackson were dis-,charged or otherwise subject to discrimination because they joined orassisted the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several'States and tend to lead to labor disputes burdening and obstructing,commerce Mid the free flow of commerce.V.THE REMEDYIn addition to ordering the respondent to cease and desist from its=unfair labor practices, we shall order that MichaelWatson andHenry Murray be offered reinstatement to their former positions,and that they be given their share in the distribution of availablework.Since the respondent, because of the change in the characterof its business, claims that it has abolished the position of yard fore-man, we shall order that if William Smith is not reinstated to hisformer position he be given work in the yard that he is capable ofperforming, and be given his share of available work.We shallfurther order the respondent to make Michael Watson, Henry Mur-ray, and William Smith whole for any loss of pay they have sufferedby reason of the respondent's unfair labor practices by payment toeach of them of a sum equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date ofthe offer of reinstatement, less his net earnings 5 during said period.And we shall order the respondent to make Thomas Wright andErnest Mobley whole for any loss of pay they have suffered by reasonequal to the amount which he normally would have earned as wagesfrom the date of his discharge to December 28 and 29, 1937, respec-tively, the dates of their reinstatement, less his net earnings 5 duringsaid period.8By "net earnings"ismeant earnings less expenses,such as for transportation,-room, andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of Ames tca, Lumberand Sawmill Workers Union,Local 2590,8 N LR B. 440.8 See footnote 5, saps a. 636NATTON'AL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONSOFLAW1.InternationalHod Carriers' Building and Common Laborers"Union of America, Local No. 472, is a labor organization, within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,,within the meaning of Section 8 (1) of the Act.-3.By discriminating in regard to the hire and tenure of employ-ment of Michael Watson, Henry Murray, William Smith, ErnestMobley, and Thomas Wright, and thereby discouraging membership,in the Union, the respondent has engaged in and is engaging in anunfair labor practice, within the meaning of Section 8 (3) of theAct.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to hire or tenureof employment of Baxter Walker, Governor Simpkins, and WillJackson, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Tidewater Iron & Steel Company, Inc., Passaic, New Jersey, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)In any manner discouraging membership in InternationalHod Carriers' Building and Common Laborers' Union of America,Local No. 472, or in any other labor organization of its employees bydiscriminating against its employees in regard to hire or tenure ofemployment or any other term or condition of employment ;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act. DECISIONS AND ORDERS6372.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Michael Watson and Henry Murray immediate andfull reinstatement to their former positions, without prejudice totheir seniority and other rights and privileges;(b)Offer to William Smith immediate and full reinstatement tohis former position, or if that position has been abolished, to a posi-tion in the respondent's yard that he is capable of filling, withoutprejudice to his seniority and other rights and privileges;(c)Make whole Michael Watson, Henry Murray, and WilliamSmith for any losses of pay they have suffered by reason of therespondent's unfair labor practices by payment to each of them of asum of money equal to the amount which he normally would haveearned as wages from the date of his discharge to the date of the offerof reinstatement, less his net earnings during said period;(d)Make whole Thomas Wright and Ernest Mobley for any lossof pay they have suffered by reason of their respective discharges bypayment to each of them of a sum equal to the amount which he nor-mally would have earned as wages from the date of his dischargeto December 28 and 29, 1937, respectively, the dates of their reinstate-ment, less his net earnings during said period;(e)Post immediately notices to its employees in conspicuous placesthroughout its place of business, stating that the respondent willcease and desist in the manner aforesaid, and maintain such noticesfor a period of at least thirty (30) consecutive days from the date ofposting ;(f)Notify the Regional Director for the Second Region withinten (10) days from the date of this Order what steps the respondenthas taken to comply therewith.And it is further ordered that the complaint, in so far as it allegesthat the respondent discriminated in regard to the hire and tenure ofemployment of Baxter Walker, Governor Simpkins, and Will Jack-son, within the meaning of Section 8 (3) of the Act, be, and thesame hereby is, dismissed.